Citation Nr: 0738488	
Decision Date: 12/07/07    Archive Date: 12/13/07	

DOCKET NO.  05-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for diminution of 
higher cortical integrative function due to closed head 
injury, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had verified active service from December 1950 to September 
1953 and from March 1969 to July 1979, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.

The issue of entitlement to service connection for coronary 
artery disease was included in the statement of the case.  
However, a rating decision dated in March 2006 granted 
service connection for that disability and assigned a 60 
percent evaluation effective September 24, 2003.  
Consequently, the matter of entitlement to service connection 
for coronary artery disease is not before the Board since the 
grant of service connection represented a complete grant of 
the benefit sought on appeal.  


FINDINGS OF FACT

1.  Prior to January 5, 2006, diminution of higher cortical 
integrative function was not shown to be productive of 
occasional and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  From January 5, 2006, forward, diminution of higher 
cortical integrative function was shown to be productive of 
occasional and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  





CONCLUSIONS OF LAW

1.  Prior to January 5, 2006, the criteria for an evaluation 
in excess of 10 percent for diminution of higher cortical 
integrative function due to a closed head injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, Diagnostic 
Code 9304 (2007).

2.  From January 5, 2006, forward, the criteria for an 
evaluation of 30 percent, and not higher, for diminution of 
higher cortical integrative function due to a closed head 
injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, Diagnostic 
Code 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2003 and March 2006.  Any defect 
in the timing of this notice is nonprejudicial, as the 
veteran had an opportunity to respond to the letters and the 
claim was readjudicated in a May 2006 supplemental statement 
of the case.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
There is no indication of any additional, relevant records 
that the RO failed to obtain, and the veteran was afforded 
two VA examinations.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran contends that the current evaluation assigned for 
psychological residuals of his closed injury does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Historically, a rating decision dated in November 1979 
granted service connection for mild diminution in higher 
cortical integrative functions secondary to a closed had 
injury.  That rating decision also assigned a 10 percent 
evaluation under Diagnostic Code 9304.  The 10 percent 
evaluation has remained in effect since initially granted.  

Under Diagnostic Code 9304, the currently assigned 10 percent 
evaluation contemplates occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

The next higher, or 30 percent evaluation, is for assignment 
with evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A report of a November 2003 VA examination recounted the 
veteran's employment following service from August 1979 until 
his retirement in 1994 and reflects that the veteran was 
consistently employed during that time frame.  He had been 
married to his wife since 1957.  Subjectively, the veteran 
reported that he had poor concentration and experienced 
restlessness from time to time.  There was no evidence of 
depression or nervousness at the time of the examination.  
Mental status examination disclosed the veteran was alert and 
cooperative.  His speech was coherent and relevant.  The 
veteran's mood was described as calm and affect was 
appropriate.  Orientation and memory were preserved.  Insight 
and judgment were intact and a mini mental status examination 
was within normal limits.  Following the examination the 
diagnosis was a history of a mild cognitive disorder due to 
head trauma sustained while in service.  The Axis V Global 
Assessment of Functioning (GAF) scale score was 90, 
representing absent or minimal symptoms and good functioning.

A report of a January 2006 VA examination noted that the 
veteran reported that he held an Associate's degree in 
aviation maintenance technology.  The veteran also reported 
that his mental condition has affected his ability to perform 
household chores because of memory problems.  The veteran 
described additional examples of memory impairment.  The 
veteran indicated that he had not lost any time from work 
because of his symptoms and that he had not had any 
hospitalization for psychiatric treatment and did not see a 
psychiatrist or a counselor.  At present, he cared for his 
yard and fixed things in his workshop.  He described having 
lots of friends.  

On mental status examination, the veteran was described as 
clean and casually attired and his speech was within normal 
limits.  Thought processes were described as alert, lucid and 
generally relevant to the topic being discussed.  The veteran 
indicated that he had difficulties with impulse control and 
that he was both irritable and short-tempered.  He also 
reported difficulty sleeping, stating that he slept only five 
to six hours per night and woke up several times.  With 
respect to cognitive functioning, the veteran was in contact 
with reality and he was oriented to person, place, date, and 
day of the week.  The veteran required one trial to learn a 
3-word list and he counted backwards from 100 by 7s producing 
one error over five responses.  His immediate, recent and 
remote memory skills were grossly intact.  However, 
consistent with the veteran's reported complaints, he had 
difficulty recalling the name of the current Governor, even 
when prompted with his first name.  He was able to name the 
current and former U.S. Presidents and he recalled all items 
on a 3-word list after a brief interval.  In general the 
veteran displayed moderate concentration skills during the 
examination and no gross impairment in his cognitive 
functioning or in communication skills was evidenced at the 
time of the examination other than his difficulty recalling 
names.  He reported a history of depression, but denied 
"depression right now."  He also denied panic attacks.  

Following the examination the diagnostic impression was of a 
cognitive disorder, not otherwise specified due to a history 
of a closed head injury.  A GAF of 65 was assigned.  The 
examiner related that the veteran continued to meet the 
criteria for experiencing a cognitive disorder due to his 
history of a closed head injury.  More specifically, the 
veteran alleged that his cognitive difficulties had worsened 
in the recent past and that it was more difficult for him to 
recall the names of individuals and places, and that his 
psychomotor problems and shaking in his right hand had 
worsened.  The veteran denied experiencing any signs 
indicating the presence of a significant emotional 
disturbance at the time of the examination.  The examiner 
felt the symptoms of a cognitive disorder had had a moderate 
negative impact on his occupational functioning due to the 
fact that he was restricted from flying as a pilot after his 
head injury.  It was also felt that the veteran's symptoms of 
a cognitive disorder had a mild negative impact on his social 
relationship due to his intermittent difficulties with memory 
which appeared to cause him to be embarrassed socially.  

Based on this record, the Board finds that the veteran does 
not more nearly meet the criteria for the next higher, or 30 
percent evaluation, prior to January 5, 2006.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  On VA 
examination in 2003, the veteran reported that he had poor 
concentration and experienced restlessness from time to time.  
Mental status examination was essentially normal, and there 
was no evidence of depression or nervousness.  The examiner 
described the veteran's cognitive disorder as mild and 
assigned a GAF scale score of 90, representing absent or 
minimal symptoms and good functioning.  This evidence does 
not suggest occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

From January 5, 2006, forward, the Board finds that the 
criteria for the assignment of a 30 percent rating, and not 
higher, are approximated.  See 38 C.F.R. § 4.7.  For example, 
on VA examination in 2006 the veteran described memory 
problems.  He also indicated that he had difficulty sleeping 
and difficulty with impulse control, and that he was both 
irritable and short-tempered.  Consistent with his reported 
complaints, he had difficulty recalling the name of the 
current Governor, even when prompted with his first name.  
The examiner assigned a GAF of 65.  A GAF of 65 is defined as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

However, from January 5, 2006, forward, the criteria for a 
rating in excess of 30 percent are not met, as the veteran's 
predominant symptoms consist only of some memory loss, sleep 
impairment, and impulse control.  His speech, thought 
processes, and affect were normal, and he denied any panic 
attacks or current depression.  He denied losing time from 
work due to his symptoms in the past and described having 
lots of friends.  As such, the Board finds that the 
symptomatology associated with the veteran's disability more 
nearly approximates that for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, as contemplated by a 30 percent evaluation.  
Therefore, the preponderance of the evidence is against 
entitlement to a rating higher than 30 percent.


ORDER

An evaluation in excess of 10 percent for diminution of 
higher cortical integrative function due to a closed head 
injury is denied, prior to January 5, 2006.

From January 5, 2006, forward, entitlement to a disability 
evaluation of 30 percent for diminution of higher cortical 
integrative function due to a closed head injury is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


